Title: To Thomas Jefferson from Joseph Carrington Cabell, 19 August 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Edgewood
19th August. 1825.
Your favor of 4th inst reached me by the mail of last week. Shortly after it came to hand I was called to Bremo on business, where I authorised Genl Cocke, if he should reach Monticello before my regular written reply, to inform you that I should vote for the immediate appointment of Mr Gilmer, as the Professor of Law. I am confident he would be appointed at the meeting in October, and the anticipation by your circular will give him a longer interval for preparation.—I am, dear Sir, most respectfully, & truly yours(signed) Joseph C. CabellA true Copy} Teste N. F. CabellPlaced on file May 17th 1858, in lieu of the original, sent to Hon. Henry S. Randall, the Biographer of Mr Jefferson, & in pursuance of a request contained in the letter to N. F. C. dated April 28/‘58